Exhibit YM BIOSCIENCES PRESENTS DATA COMPARING MECHANISM OF ACTION FOR EGFR ANTIBODY, NIMOTUZUMAB TO CETUXIMAB AND PANITUMUMAB, AT THE AACR CENTENNIAL CONFERENCE ON TRANSLATIONAL CANCER MEDICINE 2008 - Data describes nimotuzumab’s unique binding properties resulting in superior side-effect profile compared to other EGFR-targeting drugs - MISSISSAUGA, Canada – July 21, 2008 – YM BioSciences Inc. (AMEX: YMI, TSX: YM, AIM: YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today announced that the results from research examining the binding dynamics of nimotuzumab, a humanized monoclonal antibody that targets the epidermal growth factor receptor (EGFR), compared to two other EGFR-targeting drugs cetuximab and panitumumab,will be presented today in a poster at the AACR Centennial Conference on Translational Cancer Medicine 2008, held in Monterey, California from July 20 - 23, 2008. The data describe the unique binding properties of nimotuzumab to EGFR that allows the antibody drug to be effective against cancers without causing the severe side effects of other EGFR-targeting drugs. “This research describes the distinct molecular properties of nimotuzumab responsible for its more favorable side-effect profile which differentiates our drug from all of the other currently marketed anti-EGFR antibodies. The ongoing 59-patient Phase II study in colorectal cancer of nimotuzumab with irinotecan confirms the low level of interaction between nimotuzumab and normal tissue with less than a quarter of the patients exhibiting skin toxicity and in all of whom it was both mild and transitory,” said David Allan, Chairman and CEO.“These data further support the value proposition for our lead drug - nimotuzumab has the potential to become best-in-class in the enormous market for EGFR-targeting therapies.” The EGF receptor is expressed on numerous non-cancerous cells, including skin cells, GI mucosa, and renal cells, while over-expressed on many types of cancer cells. The presentation describes the mechanism through which nimotuzumab discriminates between normal cells and cancer cells, binding preferentially to cancer cells over-expressing EGFR, whereas the currently approved anti-EGFR antibodies, cetuximab and panitumumab, bind to all tissues expressing EGFR. Unlike the other two drugs, the attachment of nimotuzumab to EGFR required bivalent binding (i.e. with both antibody arms), which occurs more readily when EGFR density is elevated. In contrast, when EGFR density is low, such as in healthy tissue, cetuximab and panitumumab continued to interact strongly with EGFR through monovalent binding, while nimotuzumab monovalent binding was transient thus sparing healthy tissues and avoiding the associated severe toxicities. The selective targeting of tumors with high EGFR density by nimotuzumab is similar to observations with Herceptin®, where the antibody is only active against Her2-overexpressing malignancies. EGFR tyrosine-kinase activity is increased in human cancer cells in response to radiation. Inhibition of EGFR signaling exerts an additive, to supra-additive, effect on radiation in tumor cells in-vitro. This radio-sensitizing effect has been achieved in-vivo using monoclonal antibodies against EGFR. Radiation treatment may further enhance the ability of nimotuzumab to bind to cancer cells with initially low EGFR expression. “Data presented at this meeting combined with compelling survival data from a phase I Non-Small Cell Lung Cancer (NSCLC) trial of nimotuzumab plus radiation recently presented at ASCO 2008 provide a strong rationale for YM to aggressively pursue the development of nimotuzumab in NSCLC and other indications where EGFR expression is high orin indications where regimens that stimulate EGFR expression are used, such as radiation or chemoradiation,” added Dr. Paul Keane, Director, Medical Affairs of YM BioSciences. The research poster, entitled “Bivalent Binding Properties of Epidermal Growth Factor Receptor (EGFR) Targeted Monoclonal Antibodies: Factors Contributing to Differences in Observed Clinical Profiles”, will be presented by the author,
